995 F.2d 305
301 U.S.App.D.C. 405
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Leroy Joseph BROOKS, Jr., Appellant.
Nos. 92-3097, 92-3221.
United States Court of Appeals, District of Columbia Circuit.May 25, 1993.
Rehearing and Suggestion for Rehearing En BancDenied Aug. 18, 1993.

Before:  WALD, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order, filed August 19, 1992, be affirmed substantially for the reasons stated by the district court in its memorandum opinion.   The district court did not abuse its discretion by deciding the motion without a hearing on the basis of the record in the case.   See United States v. Pollard, 959 F.2d 1011, 1030-31 (D.C.Cir.), cert. denied, 113 S.Ct. 322 (1992).   It is


3
FURTHER ORDERED AND ADJUDGED that appellant's conviction be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.